06/10/2022



                                                                                             Case Number: DA 22-0062




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            No. DA 22-0062

::::::::::::::::::::::::::::::::::::::::::::::::::::::
JOHN BREUER,
                                                         ORDER GRANTING MOTION
                  Plaintiff/Appellee,                    FOR EXTENSION OF TIME

         -vs-

STATE OF MONTANA,

                   Defendant/Appellant.
::::::::::::::::::::::::::::::::::::::::::::::::::::::

         The Appellant in this matter has moved the Court for an extension of time in

which to file its Opening Brief. Upon review and for good cause shown,

         IT IS ORDERED that Appellant’s motion is granted and Appellant’s

Opening Brief is now due on or before June 24, 2022.

         DATED THIS                     day of             , 2022.



                                                         Supreme Court Justice




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                        June 10 2022